Citation Nr: 1231220	
Decision Date: 09/11/12    Archive Date: 09/19/12

DOCKET NO.  10-19 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to separate evaluations for the surgical scars associated with the Veteran's service-connected postoperative osteochondritis dissecans of the left knee and service-connected postoperative osteochondritis dissecans of the right knee.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1954 to October 1957. 

The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in Cleveland, Ohio. 

In April 2011, the Board decided the Veteran's increased rating claims for his service-connected bilateral knee disabilities.  The Board then added the scar claim to the appeal because it was part and parcel of the increased rating claims for the knees.  The Board then remanded the scar claim to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development.  The scar claim has now been returned to the Board for appellate disposition.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's service-connected postoperative osteochondritis dissecans of the left knee is manifested by a 12.5 square centimeter (sq. cm) surgical scar that is painful and superficial, but does not cause limitation of motion of the left knee.

2.  The Veteran's service-connected postoperative osteochondritis dissecans of the left knee is also manifested by a 0.5 sq. cm surgical scar that is superficial, but is not painful or unstable, and does not cause limitation of motion of the left knee.

3.  The Veteran's service-connected postoperative osteochondritis dissecans of the right knee is manifested by a 4 sq. cm surgical scar that is painful and superficial, but does not cause limitation of motion of the right knee.
4.  The Veteran's service-connected postoperative osteochondritis dissecans of the right knee is also manifested by a 11.5 sq. cm surgical scar that is superficial, but is not painful or unstable, and does not cause limitation of motion of the right knee.


CONCLUSIONS OF LAW

1.  The criteria are met for a separate, 10 percent disability rating for the 12.5 sq. cm surgical scar on the left knee, as a residual of the service-connected postoperative osteochondritis dissecans of the left knee.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.321, 3.326(a), 4.1, 4.7, 4.118, Diagnostic Code (DC) 7804 (2011).  

2.  The criteria are met for a separate, noncompensable (0 percent) disability rating for the 0.5 sq. cm surgical scar on the left knee, as a residual of the service-connected postoperative osteochondritis dissecans of the left knee.  38 U.S.C.A. 
§§ 1155, 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.321, 3.326(a), 4.1, 4.7, 4.118, DC 7804 (2011).  

3.  The criteria are met for a separate, 10 percent disability rating for the 4 sq. cm surgical scar on the right knee, as a residual of the service-connected postoperative osteochondritis dissecans of the right knee.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.321, 3.326(a), 4.1, 4.7, 4.118, DC 7804 (2011).  

4.  The criteria are met for a separate, noncompensable (0 percent) disability rating for the 11.5 sq. cm surgical scar on the right knee, as a residual of the service-connected postoperative osteochondritis dissecans of the right knee.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.321, 3.326(a), 4.1, 4.7, 4.118, DC 7804 (2011).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The evidence in this case indicates that the Veteran has surgical scars associated with his service-connected bilateral knee disabilities.

The Veteran is currently service-connected, in pertinent part, for postoperative osteochondritis dissecans of the left knee and postoperative osteochondritis dissecans of the right knee.  The Veteran may receive a separate disability rating if he has a disability that is not being compensated by his existing disability ratings, since this would not violate VA's anti-pyramiding regulation, 38 C.F.R. § 4.14 (2011).  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (holding that evaluations for distinct disabilities resulting from the same injury could be combined so long as the symptomatology for one disability was not "duplicative of or overlapping with the symptomatology" of the other disability).

The Board notes that during the course of the appeal, in October 2008, the regulations pertaining to the evaluation of the skin were amended, effective October 23, 2008.  It is further observed that the regulatory changes only apply to applications received by VA on or after October 23, 2008, or if the Veteran requests review under the clarified criteria.  See 73 Fed. Reg. 54708 (Sept. 23, 2008).  As neither situation applies in this case, the Board finds the 2008 changes to be inapplicable.  Therefore, the criteria that became effective on August 30, 2002, are the only ones that apply in this case.  See 67 Fed. Reg. 49,590-49,599 (July 31, 2002).

The scar at issue is not on the Veteran's head, face, or neck; therefore, DC 7800 does not apply and is not further discussed.  38 C.F.R. § 4.118.

Under DC 7801, scars, other than those on the head, face, or neck, that are deep or that cause limited motion warrant a 10 percent rating if the area exceeds 6 square inches (39 sq. cm).  In order for a 20 percent rating to be warranted, the area must exceed 12 square inches (77 sq. cm).  A Note associated with this DC specifies that a deep scar is one associated with underlying soft tissue damage.  38 C.F.R. 
§ 4.118, DC 7801.
Under DC 7802, scars, other than those on the head, face, or neck, that are superficial and that do not cause limited motion warrant a 10 percent rating if the area exceeds 144 square inches (929 sq. cm).  A 10 percent rating is the maximum schedular rating available under DC 7802.  38 C.F.R. § 4.118.

DC 7803 provides a 10 percent rating for a superficial unstable scar.  A Note associated with this DC specifies that an unstable scar is one where there is frequent loss of covering of skin over the scar.  Another Note associated with this DC specifies that superficial scars are those not associated with underlying soft tissue damage.  38 C.F.R. § 4.118. 

DC 7804 provides for a single maximum 10 percent disability rating where a superficial scar is painful on examination.  38 C.F.R. § 4.118.

Under DC 7805, the rater is instructed to rate the scar based on the limitation of function of the affected part.  38 C.F.R. § 4.118.

Applying the above criteria to the evidence of record, and in giving the Veteran the benefit of the doubt, the Board finds that the Veteran is entitled to separate disability ratings for the two scars that are residuals from his service-connected right knee disability and for the two scars that are residuals from his service-connected left knee disability.  38 C.F.R. § 4.118, DC 7804.  

Specifically, at the March 2011 Board hearing, the Veteran testified that he suffers from discoloration of the legs, painful scars, and itchy scars associated with his service-connected bilateral knee disabilities.  The Veteran also described numbness over the scar areas of his knees.

In accordance with the Board's remand, the Veteran was afforded a VA skin examination in May 2011 to assess the Veteran's scars on his knees.  At the examination, the Veteran described residual scars following his total knee replacement surgery on both knees.  The Veteran reported chronic itching and some tenderness of his scars on both knees.  The Veteran denied limitations on his routine daily activities or his employment due to his scars.  
Following a physical examination of the Veteran, the May 2011 VA examiner diagnosed the Veteran with postoperative right and left total knee replacement with recent residual scar formations.  The examiner determined that the Veteran has two scars on his right knee.  The first is located over the anterior aspect of his right knee, and measured 23 cm by 0.5 cm (total area: 11.5 sq. cm).  The examiner determined that this scar did not have any pain or tenderness present.  The second scar on the right knee was adjacent to the first one, and measured 8 cm by 0.5 cm (total area: 4 sq. cm).  Regarding the painfulness of this scar, the examiner determined that the scar was tender, with decreased sensation and numbness.  The Veteran also had two scars on his left knee.  The first scar on the left knee was located on the anterior aspect of the knee, and measured 25 cm by 0.5 cm (total area: 12.5 sq. cm).  Regarding the painfulness of this scar, the examiner determined that the scar was tender, painful, and numb.  The second scar on the left knee was located on the superolateral aspect, and measured 0.5 cm total.  The examiner determined that this scar did not have any pain or tenderness present.  The examiner found that all of the scars were stable, with no skin breakdown in the area of the scars.  All of the scars were also superficial, with no underlying soft tissue damage.  The scars were not deep.  There was no limitation of motion of function caused by the scars.  The large scars of the left and right knees were both hypopigmented throughout their entire length and width.  The smaller, right knee scar was hyperpigmented, and the smaller, left knee scar was hypopigmented.  

The VA and private treatment records do not provide contrary evidence to that obtained at the VA examination.  

Applying the above criteria to the evidence of record, and in giving the Veteran the benefit of the doubt, the Board finds that the Veteran is entitled to separate disability ratings for the two scars that are residuals from his service-connected right knee disability and for the two scars that are residuals from his service-connected left knee disability.  38 C.F.R. § 4.118, DC 7804.  

Specifically, the criteria are met for a separate, 10 percent disability rating for the 12.5 sq. cm surgical scar on the left knee, as a residual of the service-connected postoperative osteochondritis dissecans of the left knee.  Additionally, the criteria are met for a separate, 10 percent disability rating for the 4 sq. cm surgical scar on the right knee, as a residual of the service-connected postoperative osteochondritis dissecans of the right knee.  Under DC 7804, both of these scars are entitled to a disability rating of 10 percent because the May 2011 VA examiner determined that these scars were superficial and manifested by symptoms of pain, tenderness, and numbness.  This entitles the Veteran to a 10 percent disability rating for each scar under DC 7804.  38 C.F.R. § 4.118.  

However, the Veteran is not entitled to disability ratings in excess of 10 percent for these two scars.  A 10 percent disability rating is the maximum schedular disability rating available under DCs 7802, 7803, and 7804.  The Veteran is not entitled to disability ratings in excess of 10 percent for these scars under DC 7801 because the scars do not meet the surface area requirements for the higher 20 percent disability.  Additionally, the evidence of record does not establish that these scars cause limitation of motion of the knees, to warrant a higher disability rating under DC 7805.  Thus, the Veteran is entitled to 10 percent disability ratings, but no higher, for a scar on his right knee and a scar on his left knee under DC 7804.  38 C.F.R. § 4.118.

The Board also finds that the criteria are met for a separate, noncompensable (0 percent) disability rating for the 0.5 sq. cm surgical scar on the left knee, as a residual of the service-connected postoperative osteochondritis dissecans of the left knee.  38 C.F.R. § 4.118, DC 7804.  Additionally, the criteria are met for a separate, noncompensable (0 percent) disability rating for the 11.5 sq. cm surgical scar on the right knee, as a residual of the service-connected postoperative osteochondritis dissecans of the right knee.  Id.  The Veteran is not entitled to a 10 percent disability rating for these scars under DC 7801 or DC 7802 because the scars do not meet the surface area requirements for the 10 percent rating.  38 C.F.R. § 4.118.  The Veteran is also not entitled to a compensable disability rating for these scars, since the evidence of record does not demonstrate that these superficial scars are painful, unstable, or cause limitation of motion of the knees.  38 C.F.R. § 4.118, DCs 7803, 7804, 7805.  At his Board hearing, the Veteran described painful scars, but, as previously mentioned, this pain has been attributed by the VA examiner to other scars on each knee, and not to these scars.  Therefore, the Veteran is entitled to 0 percent disability ratings, but no higher, for the remaining scars on his right and left knee under DC 7804.  38 C.F.R. § 4.118.

Here, the Board is cognizant of, and has carefully considered, the Veteran's subjective reports of pain, tenderness and numbness in his scars.  These subjective reports have been considered in assigning initial disability ratings for the service-connected scars.  However, these subjective reports do not warrant higher disability ratings based on the schedular criteria.  38 C.F.R. § 4.118.  The treatment notes of record similarly do not provide medical support for a higher rating. 

While the requirements of Fenderson v. West, 12 Vet. App. 119, 126 (1999), have been considered, the evidence of record shows that the Veteran's scars have remained constant throughout the entire appeal period.

In sum, the weight of the credible evidence demonstrates that the criteria are met for a separate, 10 percent disability rating for the 12.5 sq. cm surgical scar on the left knee, as a residual of the service-connected postoperative osteochondritis dissecans of the left knee.  The criteria are also met for a separate, noncompensable (0 percent) disability rating for the 0.5 sq. cm surgical scar on the left knee, as a residual of the service-connected postoperative osteochondritis dissecans of the left knee.  Additionally, the criteria are met for a separate, 10 percent disability rating for the 4 sq. cm surgical scar on the right knee, as a residual of the service-connected postoperative osteochondritis dissecans of the right knee.  Finally, the criteria are met for a separate, noncompensable (0 percent) disability rating for the 11.5 sq. cm surgical scar on the right knee, as a residual of the service-connected postoperative osteochondritis dissecans of the right knee.  38 C.F.R. § 4.118, DC 7804.  

Furthermore, an extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116. 

Here, the Board finds that the schedular evaluations assigned for the Veteran's service-connected scars are adequate in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected scars.  Moreover, the evidence does not demonstrate other related factors such as marked interference with employment and frequent hospitalization.  In light of the above, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

Notice and Assistance

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the Agency of Original Jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).
The Board finds that the content requirements of a duty to assist notice letter have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  A letter from the RO dated in March 2007 provided the Veteran with an explanation of the type of evidence necessary to substantiate his increased rating claims for his service-connected bilateral knee disabilities (which again, the scar claim is derived from, and considered part of, these increased rating claims), as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The letter also provided the Veteran with information concerning the evaluation and effective date that could be assigned should the appeal be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed. 

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  His post-service VA and private treatment records have been obtained.  He was afforded a personal hearing before the Board, and a transcript of the hearing has been associated with the claims file.  He has been afforded VA examinations, including a VA scar examination in May 2011.  The claims file does not present evidence that the Veteran is currently receiving disability benefits from the Social Security Administration (SSA) for the disabilities currently on appeal.  Therefore, the Board does not need to make an attempt to obtain these records.  The Veteran's Virtual VA records were also reviewed and considered in preparing this decision.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) (2011) requires that the Veterans Law Judge (VLJ) who conducts a Board hearing fulfill two duties to comply with the above regulation.  These duties consist of: (1) the duty to fully explain the issues, and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the Veteran was assisted at the hearing by an accredited representative from Disabled American Veterans.  The representative and the VLJ then asked questions to ascertain whether the Veteran had submitted evidence in support of his appeal.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the appeal.  The representative specifically asked the Veteran about his symptoms related to his scars on his bilateral knees, and the severity of these symptoms.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor identified any prejudice in the conduct of the Board hearing.  By contrast, the Board hearing focused on the elements necessary to substantiate the appeal, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his appeal.  The Veteran's representative and the VLJ asked questions to draw out the evidence that related to the current severity of the Veteran's bilateral knee disabilities, to include the scars - the only element of the appeal in question.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that any error in notice provided during the Veteran's hearing constitutes harmless error.


ORDER

Entitlement to a separate, disability rating of 10 percent, but no higher, for the 12.5 sq. cm surgical scar on the left knee, as a residual of the service-connected postoperative osteochondritis dissecans of the left knee, is granted, subject to the statutory and regulatory provisions governing the payment of monetary benefits.

Entitlement to a separate, disability rating of 0 percent, but no higher, for the 0.5 sq. cm surgical scar on the left knee, as a residual of the service-connected postoperative osteochondritis dissecans of the left knee, is granted, subject to the statutory and regulatory provisions governing the payment of monetary benefits.

Entitlement to a separate, disability rating of 10 percent, but no higher, for the 4 sq. cm surgical scar on the right knee, as a residual of the service-connected postoperative osteochondritis dissecans of the right knee, is granted, subject to the statutory and regulatory provisions governing the payment of monetary benefits.

Entitlement to a separate, disability rating of 0 percent, but no higher, for the 11.5 sq. cm surgical scar on the right knee, as a residual of the service-connected postoperative osteochondritis dissecans of the right knee, is granted, subject to the statutory and regulatory provisions governing the payment of monetary benefits.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


